Order entered July 26, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00201-CV

             RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                               V.

   DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH & UHL, LLP,
                                Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-00390-B

                                           ORDER
       The reporter’s record in this case is overdue. By order dated May 22, 2019, we granted

court reporter Robin N. Washington’s request for an extension of time to file the reporter’s

record and ordered her to file the reporter’s record by June 20, 2019. By order dated June 25,

2019, we notified Ms. Washington the reporter’s record was overdue and ordered her to file the

reporter’s record no later than July 8, 2019. To date, Ms. Washington has failed to comply with

the Court’s order.

       Accordingly, we ORDER Robin N. Washington, to file (1) the reporter’s record, or (2)

written verification that appellants have not paid or made arrangements to pay for the reporter’s

record within FIFTEEN DAYS of the date of this order. We notify appellants that if we receive
verification they have not paid or made arrangements to pay for the reporter’s record, we will

order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

        We expressly CAUTION Ms. Washington that failure to comply with this order WILL

result in the Court taking such action as is necessary to have Ms. Washington comply with the

Court’s orders, including an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Melissa Bellan
        Presiding Judge
        County Court at Law No. 2

        Robin N. Washington
        Official Court Reporter
        County Court at Law No. 2

        All parties


                                                         /s/     ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE